Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-13 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted April 29, 2022, has been received and considered by the examiner. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103165863 A, see machine translation).
Regarding claims 1-3 and 8, Wang discloses a battery ([0002]) comprising a positive electrode plate (positive pole piece, [0002]), a separator ([0013]), and a negative electrode plate (negative pole piece, [(0013]), wherein the positive electrode plate comprises a positive electrode current collector (positive electrode current collector, [0008]) and at least two layers of positive active material (a positive current collector, a buffer conductive layer, and a positive active layer that are sequentially stacked, [0008]) coated on at least one surface of the positive electrode current collector ([0008));
wherein an underlying positive active material layer (buffer conductive layer, [0008]) in contact with the positive electrode current collector comprises a first positive active material (LiMPO4, where M is selected from one or more of Fe, Mn, Co, [0008]) a first polymer material (first binder, [0008]) and a first conductive material (first conductive material, [0008]) and based on total weight of the underlying layer positive active material layer, the first positive active material has a content of A% by weight (phosphate content in the buffer conductive layer is 40-90wt%, [0015]) the first polymer material has a content of B% by weight (content of the first binder is 5-50wt%, [0015]), and the first conductive material has a content of C% by weight (first conductive agent content is 5-10wt%, [0008]); and 
wherein an upper positive active material layer (positive active layer, [0008]) in contact with the underlying positive active material layer and away from the positive electrode current collector (a positive current collector, a buffer conductive layer, and a positive active layer that are sequentially stacked, [0008]) comprises a second positive active material (positive electrode active material, [0028]), a second polymer material (second binder, [0028]) and a second conductive material (second conductive agent, [0028]), and based on total weight of the upper positive active material layer, the second positive active material has a content of A'% by weight (positive electrode active material is 80- 98%, [0028]), the second polymer material has a content of B'% by weight (second binder is 1.5-10%, [0028]), and the second conductive material has a content of C'% by weight (conductive agent is 0.5-10%, [0028)). 
Wang discloses an example where 16 grams of LiCoPO4, active material (40 wt.%), 4 grams of conductive carbon powder Super-P (10 wt.%), and 20 grams of binder PAA (50 wt.%) are used to form the buffer conductive layer and 95 grams of lithium cobalt oxide active material (95 wt.%), 2 grams of conductive carbon powder (2 wt.%), 3 grams of binder PVDF (3 wt.%) are used to form the active material layer (Example 1, [0051-0054]). This embodiment reads onto the following limitation: “wherein A% < A’% (40 %< 95%), B% > B’% (50% > 3%), C% ≥ C'% (10% ≥ 2%);” 
Wang does not explicitly disclose an example wherein the first polymer material comprises fluorinated polyolefin and/or chlorinated polyolefin polymer material. However, Wang does specify that the first binder may be selected from one or more of the following: polyacrylic acid, polytetrafluoroethylene, polyvinyldiene fluoride, and styrene butadiene rubber ([0027]) (PVDF also applies to claims 3 and 8, since Wang specifies that the polymer material can be “one... of the following: ... polyvinyldiene fluoride” the first polymer material can be entirely fluorinated polyolefin). It would have been obvious to a person having ordinary skill in the art to replace the polyacrylic acid used in Example 1 in Wang with polyvinyldiene fluoride, a fluorinated polyolefin, since Wang specifies that polyvinyldiene fluoride is an obvious alternative for the binder.
Further, modified Wang reads onto the following limitations from claim 2: “wherein the first positive active material satisfies 10 wt.%≤ A% ≤ 60 wt.% (16 grams of LiCoPO4 active material (40 wt.%), [0052]), the first polymer satisfies 35wt.% ≤ B% ≤ 75 wt.% (20 grams of binder PAA, which can be replaced by PVDF as seen above (50 wt.%), [0052]), and the first conductive material satisfies 5 wt.% ≤ C% ≤ 25wt% (4 grams of conductive carbon powder Super-P (10 wt.%), [0052]); and 
wherein the second positive active material satisfies 90 wt.% ≤ A'% ≤ 99wt.% (95 grams of lithium cobalt oxide active material (95 wt.%), [0054]), the second polymer material satisfies 0.5 wt.% ≤ B’% ≤ 5wt.% (3 grams of binder PVDF (3wt.%), [0054]), and the second conductive material satisfies 0.5wt.% ≤ C'% ≤ 5wt.% (2 grams of conductive powder (2 wt.%), [0052]).” Since the example from modified Wang falls within the claimed range, the claimed range is anticipated. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing /n re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
Regarding the claimed “wherein the first positive active material has a specific surface area (BET) of at most 500 m2/g”, modified Wang teaches the positive active material being made from the same material , as described in the instant specification.  Therefore, it is deemed that specific surface area (BET) is an inherent characteristic and/or property of the specified positive active material. In this respect, MPEP 2112 sets forth the following:
• Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). • When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
• “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In this case, since the first positive active material used for the underlying positive active material layer is the same in the instant specification and the prior art, it is expected that the first positive active material in the instant specification and the prior art will have the same specific surface area (BET).
Regarding claims 4, 6 and 7, modified Wang discloses the battery according to claim 1, as set forth above, wherein the first polymer material is a mixed material of fluorinated polyolefin (Wang, “The first binder is selected from one or more of ... polyvinylidene fluoride”, [0027]) with a difficultly soluble polymer material having a solubility (Wang, “The first binder is selected from one or more of polyacrylic acid [0027]). It would have been obvious for a person having ordinary skill in the art to use a mixture of PVDF and polyacrylic acid since Wang specifies “one or more” of the binders can be used (Wang, [0027]). The instant application says, “If the solubility of the fluorinated polyolefin and/or chlorinated polyolefin polymer material such as PVDF or PVDC in NMP is 100%... the solubility of water-dispersible polymer materials such as water-dispersible polyacrylic acid ... in NMP is no more than 5%” (instant specification, [0047]). Modified Wang does not explicitly disclose that polyacrylic acid is water-dispersible; however, it is deemed that the property of being water-dispersible or oil-dispersible is an inherent characteristic and/or property of the specified polyacrylic acid. In this respect, MPEP 2112 sets forth the following:
• Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). • When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
• “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Since modified Wang discloses a mixture of PVDF and polyacrylic acid, it therefore discloses the following claim limitations: “wherein the first polymer material is a mixed material of fluorinated polyolefin and/or chlorinated polyolefin polymer material with a difficultly soluble polymer material, wherein the difficultly soluble polymer material has a solubility in an oil solvent, which is less than the solubility of the fluorinated polyolefin and/or chlorinated polyolefin polymer material in the oil solvent”, “wherein the oil solvent is NMP”, and “wherein the difficultly soluble polymer material is an oil-dispersible polymer material or a water-dispersible polymer material... wherein the water-dispersible polymer material is water-dispersible polyacrylic acid.” 
Regarding claim 5, modified Wang discloses the battery according to claim 1, as set forth above, wherein based on the total weight of the underlying positive active material layer, the fluorinated polyolefin and/or chlorinated polyolefin polymer material has a content of B1% satisfying B1% ≥ 17.5 wt.%. (20 grams of binder PAA, which can be replaced by PVDF as seen above (50 wt. %), [0052]).
Regarding claim 9, modified Wang discloses the battery according to claim 1, as set forth above, wherein the first conductive material is selected from at least one of a conductive carbon-based material and the conductive carbon-based material is carbon black (conductive carbon powder Super-P, [0052]). 
Regarding claims 10 and 11, modified Wang discloses the battery according to claim 1, as set forth above. Modified Wang further discloses that the first positive active material is lithium cobalt phosphate (LiCoPO4, [0052]). 
Regarding claim 12, modified Wang discloses the battery according to claim 1, as set forth above, wherein the positive electrode current collector is a metal current collector (aluminum foil current collector, [0054]), and wherein the metal current collector has a thickness of 4 µm to 16 µm (14 µm, [0054]). Since modified Wang discloses a thickness within the claimed range, the claimed range is anticipated. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)). Regarding the claimed “the metal current collector has an elongation at break δ satisfying 0.8% ≤ δ ≤ 4%”, modified Wang teaches of the current collector having the same thickness and being made from the same material, aluminum, as described by the instant application (instant specification [0089)). Therefore, it is deemed that elongation at break is an inherent characteristic and/or property of the specified aluminum current collector. In this respect, MPEP 2112 sets forth the following:
• Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). • When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
• “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In this case, since the thickness and material used for the current collector is the same in the instant specification and the prior art, it is expected that the current collector in the instant specification and the prior art will have the same elongation at break. 
Regarding claim 13, modified Wang teaches of all of the claim limitations set for above. The claimed “DC resistance growth rate of 100% or more at 130ºC” describes the resulting functionality of the instant battery in view of the previously recited structural requirements set forth in claims 1 and 2. As such, it is the Office’s position that as modified Wang clearly teaches all required structure of the instant battery device, it necessarily teaches the claimed properties. If it is Applicant's position this is not the case, Applicant is required to provide evidence to refute the Office’s position. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Modified Wang does not explicitly disclose the following limitation from claim 13: “an adhesion force between the positive electrode film layer and the positive electrode current collector is at least 10 N/m.” However, modified Wang discloses the remaining limitations from claim 1, as well as the compositional limitations in claim 2. Therefore, it is deemed that the adhesion force between the positive electrode film layer and the current collector is an inherent characteristic and/or property of the specified positive electrode film layer. In this respect, MPEP 2112 sets forth the following: 
• Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). • When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
• “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Since modified Wang discloses a composition encompassed by the limitations set forth in claims 1 and 2, it is expected that the composition in modified Wang would also possess the following limitation: “an adhesion force between the positive electrode film layer and the positive electrode current collector is at least 10 N/m.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725